DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/016,036 filed 09/09 and Amendment filed 02/14/2022.
Claims 1-20 remain pending in the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 02/14/2022, with respect to claims 1-20 have been fully considered and are persuasive.  

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,783,290. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent and the Application are claiming common subject matter as follows:
Application 17/016,036
US Patent 10,783,290
A method comprising:
 A method comprising:

for a first tool-log variable of a set of tool-log variables, comparing a first tool-log variable result from a first integrated circuit (IC) manufacturing recipe to a first tool-log variable result from a second IC manufacturing recipe, wherein the first and second tool-log variable results are obtained from one or more tool-logs generated from execution of the first IC manufacturing recipe and the second IC manufacturing recipe on an IC manufacturing tool as part of fabricating one or more IC structures;
based on the comparison, assigning a first tool-log variable similarity value for the first tool-log variable; 
 based on the comparison, assigning a first tool-log variable similarity value for the first tool-log variable;
based on the first tool-log variable similarity value, calculating a recipe similarity value for the first IC manufacturing recipe and the second IC manufacturing recipe,
based on the first tool-log variable similarity value, calculating a recipe similarity value for the first IC manufacturing recipe and the second IC manufacturing recipe,
wherein at least one of the comparing the first tool-log variable result from the first IC manufacturing recipe to the first tool-log variable result from the second IC manufacturing recipe, the assigning the first tool-log variable similarity value, or the calculating the recipe similarity value is performed by a processing device; and
wherein at least one of the comparing the first tool-log variable result from the first IC manufacturing recipe to the first tool-log variable result from the second IC manufacturing recipe, the assigning the first tool-log variable similarity value, or the calculating the recipe similarity value is performed by a processing device; and
based on the calculated recipe similarity value meeting a predetermined condition, performing one or more of operations including (1) generating instructions to add one of the first IC manufacturing recipe or the second IC manufacturing recipe to an IC manufacturing recipe library or (2) generating a defense report for one of the first IC manufacturing recipe or the second IC manufacturing recipe.
based on the calculated recipe similarity value meeting a predetermined condition, executing the first IC manufacturing recipe or the second IC manufacturing recipe on the IC manufacturing tool as part of forming an IC structure.


.

Allowable Subject Matter
7.	Claims 1-20 contain allowable subject matter.
8.	The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Amendment filed 02/14/2022 (Remarks, Pages 9-10) the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: wherein at least one of the comparing the first tool-log variable result from the first IC manufacturing recipe to the first tool-log variable result from the second IC manufacturing recipe, the assigning the first tool-log variable similarity value, or the calculating the recipe similarity value is performed by a processing device; and based on the calculated recipe similarity value meeting a predetermined condition, performing one or more of operations including (1) generating instructions to add one of the first IC manufacturing recipe or the second IC manufacturing recipe to an IC manufacturing recipe library or (2) generating a defense report for one of the first IC manufacturing recipe or the second IC manufacturing recipe among all limitations of claims 1, 9, 17 as currently written and after the rejection under Double Patenting was overcome.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
HR
03/10/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851